Citation Nr: 0819113	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  07-14 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel






INTRODUCTION

The veteran had active service from October 1950 to September 
1952, with service in the Korean Conflict.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO), 
which denied the veteran's service connection claim for 
bilateral hearing loss.  The case is currently under the 
jurisdiction of the RO in St. Petersburg, Florida.


FINDINGS OF FACT

Chronic hearing loss was not present during service, was not 
manifest within a year after separation from service, and the 
preponderance of the evidence shows that the current hearing 
loss did not develop as a result of any incident during 
service, including exposure to noise. 


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to provide specific notification to the 
veteran and assist him with the development of evidence 
pursuant to the Veterans Claims Assistance Act (VCAA).  The 
Board finds that the content requirements of a notification 
letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  A letter from the RO dated in January 
2006 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, an explanation 
of what evidence was to be provided by him, what evidence the 
VA would attempt to obtain on his behalf, and specifically 
informed the veteran that he should submit any additional 
evidence in his possession that would substantiate this 
claim.  Further, this letter was provided to the veteran 
before the adjudication of his claim.  Consequently the VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed, and the Board 
concludes, the appeal may be adjudicated without a remand for 
further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records and relevant private 
treatment records have been obtained, and the veteran has 
declined a hearing on his claim.  Importantly, the veteran 
was also afforded a VA medical examination, and an 
appropriate medical opinion was provided.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim, and no further assistance to the veteran 
with the development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In both his January 2006 and April 2008 statements, the 
veteran contends that he was exposed to noise during his 
service in Korea.  The veteran recounted noise exposure, due 
to firing a variety of weapons without ear protection, and 
being mistakenly bombed in Navy airstrkes.  According to the 
veteran, each of these incidents resulted in exposure to very 
loud noises and explosions.  The veteran expressed his 
opinion that these past exposures caused his current hearing 
loss.  

The Board finds that the veteran's account of exposure to 
noises in service is credible.  However, after reviewing all 
of the evidence, the Board finds that the veteran's current 
hearing was not present until many years after service, and 
is not etiologically or causally related to active duty 
service or any incident therein.  

There is no medical evidence that the veteran suffered from 
hearing loss prior to, or while in, service.  The veteran's 
service records do not contain any references to hearing 
loss.  At his separation examination in September 1952, the 
veteran's hearing was found to be normal on both the ears.

There is no medical evidence of hearing loss within a year 
after separation from service.  The veteran did not mention 
any problem with hearing loss in a claim for compensation, 
filed in October 1952.  The only disabilities that he 
mentioned were related to a nervous stomach, hemorrhoids, and 
heart palpitations.  The report of a VA examination in June 
1953 is likewise negative for any complaints pertaining to 
the ears.  

The earliest evidence of hearing loss contained in the 
veteran's file appears some fifty-two years after service.  
The veteran's VA audiology consultation record dated November 
2004 reflects bilateral hearing loss.  This hearing loss is 
diagnosed as being mild to severe, and the veteran was 
scheduled for a hearing aid fitting.  The treatment records 
contain no medical opinion indicating that the hearing loss 
is related to service.  

The are two medical opinions regarding the etiology of the 
hearing loss.  A report dated in October 2005 from Roland A. 
Burk, M.D., notes the hearing loss of the veteran.  Following 
an examination, it was reported that the veteran had mild to 
severe bilateral hearing loss.  The physician concluded that 
in his opinion, the hearing loss was as likely as not a 
result of exposure to a high noise environment, while the 
veteran was in service.  

On the other hand, the report of an audio examination 
conducted by the VA in May 2006 contains an opinion that 
weighs against the claim.  The report reflects that the 
examiner reviewed the veteran's VA and private medical 
records, and observed a marked decline in high frequency 
hearing loss from 2002 to 2004, with additional hearing loss 
in the May 2006 examination.  The report also takes into 
account the veteran's exposure to various weapons and bombs 
while in service.  Based on both VA and private medical 
records, the examiner concluded that the veteran's hearing 
loss was less likely than not due to the noise exposure 
during service.  The VA examiner further stated that the 
veteran's opinion that his hearing loss was attributable to 
service was not likely, as the veteran's last exposure to 
military noise was numerous decades prior.  Based on these 
facts, the examiner concluded that the bilateral hearing loss 
was more likely due to presbycusis and not the veteran's time 
in service.  

In analyzing the foregoing evidence, the Board has considered 
the veteran's statements, as to his belief that his hearing 
loss is related to service; however, the veteran, as a lay 
person, is not competent to offer a medical diagnosis or to 
assert medical causation of his disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  For the sake of 
analyzing the claim, the Board accepts the veteran's 
testimony that he was exposed to factors such as loud noises.  
However, to the extent that the veteran's testimony may be 
interpreted as indicating that he had continuity of 
symptomatology of hearing loss since service; the Board 
concludes that the testimony has less probative value than 
the other evidence of record which shows that there was no 
hearing loss for many years.  In this regard, the Board notes 
that the veteran's statements contradict his service 
treatment records, which indicate he had normal hearing on 
separation from service.  More to the point, any claim of 
having had hearing loss on an ongoing basis is further 
contradicted by the complete lack of any medical evidence for 
many years after service.  Indeed, there is no indication 
that this disability was diagnosed or treated for many years 
following his separation from service. See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in deciding a service 
connection claim).  The Board concludes that contemporaneous 
medical records, such as the service treatment records, which 
are silent for complaints of hearing loss and show normal 
results on testing, have significantly higher probative value 
than statements presented many years later in support of a 
claim for monetary benefits.  

The Board also finds that the VA medical opinion which weighs 
against the claim has higher probative value than the private 
opinion, which provided support for the claim.  In this 
regard, the Board notes that the VA opinion was based on a 
review of all relevant evidence including VA and private 
medical records.  Moreover, the VA opinion that the disorder 
is not related to service is more consistent with the lack of 
complaints until approximately fifty-two years after service.  

Therefore, the Board finds that although the veteran may have 
sustained acoustic trauma in service, the preponderance of 
the evidence shows that chronic hearing loss was not present 
during service, was not manifest within a year after 
separation from service, and any current hearing loss is not 
attributable to any event or injury during service.  
Accordingly, the Board concludes that hearing loss was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred in service.  


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


